Case: 17-60708       Document: 00514624381         Page: 1     Date Filed: 08/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 17-60708                           August 31, 2018
                                   Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
ANSELMO RUBIO-MONCADA,

                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A205 346 054


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Anselmo Rubio-Moncada, a native and citizen of Mexico, petitions for
review of the Board of Immigration Appeals’ (BIA) dismissal of his appeal from
the Immigration Judge’s (IJ) denial of his application for withholding of
removal. Rubio contends the BIA erred in ruling he was ineligible for relief
because he was persecuted due to, and had a well-founded fear of persecution




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60708     Document: 00514624381      Page: 2   Date Filed: 08/31/2018


                                  No. 17-60708

on account of, his membership in two particular social groups: his family and
Mexican deportees.
      Rubio alleges that, while he lived in Mexico, a group of men attempted
to rob him of the proceeds he obtained from the sale of his truck. Rubio’s
neighbor allegedly intervened in the robbery and shot one of Rubio’s assailants.
In his application for relief before the IJ, Rubio alleged the attackers thereafter
threatened violence against his family in retribution for one of the assailants’
being wounded in the robbery attempt. He also alleged—before the IJ, but not
before the BIA—he feared persecution because he is a Mexican deportee and
other Mexican citizens perceive deportees as wealthy, subjecting deportees to
robberies and violence.
      “When considering a petition for review, this court has the authority to
review only the BIA’s decision, not the IJ’s decision, unless the IJ’s decision
has some impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536
(5th Cir. 2009). Here, because the BIA agreed with the IJ’s conclusions as to
Rubio’s eligibility for relief, we review both the BIA’s and IJ’s decisions under
the substantial-evidence standard. Id. at 536–37. Under that standard, Rubio
“must show that the evidence was so compelling that no reasonable factfinder
could conclude against it”. Id. at 537. But, we lack jurisdiction to review issues
not raised before the BIA. E.g., Omari v. Holder, 562 F.3d 314, 318–19 (5th
Cir. 2009).
      The evidence does not compel a finding Rubio has been, or likely would
be, persecuted due to his membership in his family. E.g., Orellana-Monson v.
Holder, 685 F.3d 511, 517–18 (5th Cir. 2012). Even if his family qualified as a
cognizable particular social group, there is no indication his family
membership is a “central reason” he was or would be targeted.              Shaikh
v. Holder, 588 F.3d 861, 864 (5th Cir. 2009). Rather, the record shows his



                                        2
    Case: 17-60708     Document: 00514624381     Page: 3   Date Filed: 08/31/2018


                                  No. 17-60708

attackers had a criminal motive and were prompted by a desire for economic
gain, which does not constitute persecution due to a protected ground. See,
e.g., Garcia v. Holder, 756 F.3d 885, 890 (5th Cir. 2014); Shaikh, 588 F.3d at
864. Further, the evidence does not indicate the men who attacked Rubio had
a generalized desire to punish him or his family due to their group identity.
Rather, any issues are personal to Rubio and related to the attackers’ desire to
exact revenge for Rubio’s neighbor’s shooting one of them during the robbery
attempt. Aliens targeted solely for personal reasons, like revenge, do not allege
a basis for relief. E.g., Thuri v. Ashcroft, 380 F.3d 788, 792–93 (5th Cir. 2004).
      As noted, regarding Rubio’s asserting he is entitled to relief based on his
membership in the particular social group of Mexican deportees, he did not
raise this issue before the BIA.         He, therefore, did not exhaust his
administrative remedies for this claim, and we lack jurisdiction to review it.
8 U.S.C. § 1252(d)(1); Omari, 562 F.3d at 319.
      DISMISSED IN PART AND DENIED IN PART.




                                        3